Citation Nr: 0929739	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected laxity of the right knee.  

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected laxity of the left knee.  

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative arthritis of the right knee.

4.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative arthritis of the left knee.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2009, the Veteran testified at a video conference 
hearing conducted by the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's service-connected laxity of the right knee is not 
manifested by moderate recurrent subluxation or lateral 
instability.

2.  The competent medical evidence of record shows that the 
Veteran's service-connected laxity of the left knee is not 
manifested by moderate recurrent subluxation or lateral 
instability.

3.  The competent medical evidence of record shows that the 
Veteran's service-connected degenerative arthritis of the 
right knee is not manifested by impairment of the tibia and 
fibula or ankylosis.  In addition, the medical evidence shows 
that the Veteran's right knee is not productive of limitation 
of right leg flexion to 30 degrees or less or limitation of 
right knee extension to 15 degrees or more. 

4.  The competent medical evidence of record shows that the 
Veteran's service-connected degenerative arthritis of the 
left knee is not manifested by impairment of the tibia and 
fibula or ankylosis.  In addition, the medical evidence shows 
that the Veteran's left knee is not productive of limitation 
of left leg flexion to 30 degrees or less or limitation of 
left knee extension to 15 degrees or more.

5.  The evidence of record shows that the Veteran currently 
has permanent employment and is not unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the Veteran's laxity of the right knee have not been met or 
approximated for the entire appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2008).  

2.  The criteria for an evaluation higher than 10 percent for 
the Veteran's laxity of the left knee have not been met or 
approximated for the entire appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2008).  

3.  The criteria for an evaluation higher than 10 percent for 
the Veteran's degenerative arthritis of the right knee have 
not been met or approximated for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5010-5260 (2008).  

4.  The criteria for an evaluation higher than 10 percent for 
the Veteran's degenerative arthritis of the right knee have 
not been met or approximated for the entire appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5010-5260 (2008).  

5.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.341(a), 4.1, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2005 and December 2008 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his claimed 
disorders and to support his claim for a total disability 
rating based on individual employability.  The VCAA letters 
also described the types of evidence that the Veteran should 
submit in support of his claims and explained what evidence 
VA would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims. Additionally, a 
March 2006 VCAA notice letter addressed the elements of 
degree of disability and effective date.  The Veteran's 
claims were then readjudicated in February 2009.

During the course of this appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
held that certain notice elements were required for an 
increased rating claim.  However, the Court drew a 
distinction between the notice requirements for a claim 
involving an initial disability rating and a claim for 
additional (increased) compensation of an already-service 
connected disability and only indicated that the notice 
requirements were relevant to claims for increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As to the issues on appeal involving laxity of the 
Veteran's right and left knees, which are claims for 
entitlement to a higher initial rating, the Board finds that 
no discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.  
    
That being said, the Veteran also filed claims for 
disabilities that are already service connected.  The Court's 
holding in Vazquez-Flores stated that, at minimum, a 
38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that to 
substantiate such a claim: (1) the claimant must provide or 
ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of an August 2008 notice letter that 
informed the Veteran of the necessity of providing on his own 
or with VA assistance medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  The notice letter also notified the Veteran 
that, should an increase in disability be found, a disability 
rating would be determined by applying relevant diagnostic 
code(s) and included examples of pertinent medical and lay 
evidence that the Veteran may submit or ask the Secretary to 
obtain relevant to establishing entitlement to increased 
compensation.  Since the Veteran could not establish 
entitlement to a higher disability rating by demonstrating a 
noticeable worsening or increase in severity of his 
condition, the RO satisfied the second Vazquez element by 
providing the specific criteria required to establish 
entitlement to an increased rating found in Diagnostic Codes 
5257 and 5260.   

The Board further notes that the Veteran was provided with a 
copy of the September 2005 rating decision, the November 2006 
Statement of the Case (SOC), and the February 2009 
Supplemental Statement of the Case (SSOC), which cumulatively 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
September 2005 and February 2009, obtained the Veteran's VA 
treatment records, and associated the Veteran's service 
treatment records (STRs) with the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries  incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to these elements.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints 
due to healed injury are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).    

The RO assigned the Veteran's service-connected degenerative 
arthritis of the right and left knees a 10 percent disability 
rating for each knee under Diagnostic Code 5010-5260.  
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
applied for each such major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Diagnostic Code 5010 
(traumatic arthritis) (2008).  The Board notes that the 
currently assigned 10 percent evaluation contemplates 
arthritis substantiated by x-ray findings with painful knee 
motion that is not shown to be limited to a compensable 
degree under the schedular criteria.  If the Veteran's 
painful knee motion is compensable to an extent higher than 
10 percent, the appropriate diagnostic codes for determining 
an increased disability rating are Diagnostic Codes 5260 and 
5261.  Notably, separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  See VAOPGCPREC 9-04 (2004).
 
In order for the Veteran to receive a higher evaluation due 
to limitation of right knee motion under Diagnostic Codes 
5260 and 5261, he must demonstrate right knee extension 
limited to 15 degrees or more and/or flexion limited to 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (2008).  However, there are no objective range of 
motion findings relevant to the appeal period to show a 
degree of limitation that more closely approximates the 
schedular criteria for a higher evaluation.  Indeed, the 
February 2009 compensation and pension examiner reported 
flexion range of motion from 0 to 130 degrees with pain at 
100 degrees and extension to 0 degrees with no pain for the 
Veteran's left knee and flexion from 0 to 125 degrees with 
pain at 90 degrees and extension to 0 degrees with no pain 
for the Veteran's right knee.  The examiner found the same 
results after repetitive motions.  The Veteran's VA treatment 
records also do not include any range of motion findings 
showing limitation of right or left knee motion to the degree 
necessary for a higher evaluation.  Thus, the medical 
evidence does not show that the Veteran is entitled to an 
increased evaluation for limitation of right or left knee 
motion under either Diagnostic Code 5260 or 5261.

The Board acknowledges that the Veteran complained of pain, 
weakness, stiffness, and aching associated with his bilateral 
knee disabilities.  The Board additionally observes that the 
Veteran has objectively demonstrated pain during range of 
motion testing conducted during his February 2009 
compensation and pension examination.  The examiner also 
noted that the Veteran uses knee braces bilaterally when he 
expects to walk distances and was given lateral heel wedges 
in April 2006.  The Veteran does not use a cane or other 
assistive device.  The examiner further observed that the 
Veteran demonstrated pain during range of motion by 
statements and facial grimaces and noted pain on repeated 
use, fatigability, weakness, lack of endurance, and 
functional impairment.  See DeLuca v.  Brown, 8 Vet. App. 202 
(1995) (holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  Indeed, 
the VA examiner considered such factors at the compensation 
and pension examination, and the Veteran was still able to 
flex from 0 to 130 degrees with his left knee and 125 degrees 
with his right knee with pain and extend to 0 degrees 
bilaterally without pain at that examination.  Furthermore, 
the Veteran's painful motion with his arthritis has already 
been considered in the current 10 percent evaluation.  Thus, 
DeLuca factors have already been contemplated in the 
currently assigned 10 percent disability evaluation, and a 
higher evaluation is not warranted.

The Veteran also filed a claim in April 2005 for initial 
evaluations higher than 10 percent for service-connected 
laxity in his right and left knees under Diagnostic Code 
5257.  Under Diagnostic Code 5257, a veteran is entitled to a 
10 percent disability rating for slight recurrent subluxation 
or lateral instability.  For the next higher 20 percent 
disability rating, there must be moderate recurrent 
subluxation or lateral instability.  Finally, a 30 percent 
disability rating for severe recurrent subluxation or lateral 
instability represents the highest rating a veteran can 
obtain under Diagnostic Code 5257.

Since he filed his claim for service connection for laxity of 
his knees, the Veteran has undergone two compensation and 
pension examinations.  At the first, the compensation and 
pension examiner noted that he had no dislocation or 
subluxation and 2+/1+ R/L laxity of both knees without pain 
on varus-valgus stress.  At the aforementioned February 2009 
compensation and pension examination, the examiner reported 
only mild medial lateral laxity bilaterally.  Based on these 
results, the Board finds that the Veteran has not 
demonstrated moderate recurrent subluxation or lateral 
instability in either knee at any point during the appeal 
period.  Therefore, a higher evaluation is not warranted.

Although the Veteran is not entitled to an increased 
evaluation under Diagnostic Codes 5257, 5260, or 5261, the 
Board will also consider whether he is entitled to a higher 
evaluation under alternate diagnostic codes pertaining to 
limitation of knee function.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262, and 5263 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that there is no medical evidence of malunion 
or nonunion of the tibia and fibula or ankylosis associated 
with the service-connected right and left knee disabilities 
that would support the assignment of higher evaluations under 
the criteria set forth in Diagnostic Codes 5256 or 5262.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2008).  
  
Under Diagnostic Code 5258, the maximum disability rating is 
20 percent, which should be granted when semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain, and effusion into the joint is found.  Here, the 
September 2005 compensation and pension examiner specifically 
found that the Veteran's knees did not exhibit locking 
episodes or sudden giving way, effusion, dislocation, or any 
other palpable deformity, warmth, or redness.  Similarly, the 
February 2009 compensation and pension examiner noted that 
the Veteran's knees did not exhibit effusion, warmth, or 
erythema.  Furthermore, the Veteran was seen at the Des 
Moines VA Medical Center in June 2000, where a VA doctor 
noted that he had stable knees with some crepitation with 
motions, mild palpable overgrowth of the medial joint line, 
but no mechanical derangement signs otherwise.  In fact, the 
only record of any of locking or effusion came in a note from 
an April 2005 orthopedic consult containing a report of 
minimal effusion on either knee.  Thus, even though the 
Veteran experiences pain in his knees, a 20 percent 
disability rating under Diagnostic Code 5258 is not warranted 
because there is no locking, effusion, or dislocation in the 
Veteran's left or right knee. 

Furthermore, the maximum disability rating under both 
Diagnostic Code 5263 for genu recurvatum and Diagnostic Code 
5259 for removal of symptomatic, semilunar cartilage is 10 
percent.  Consequently, a higher disability rating is not 
available under either of those diagnostic codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5263 (2008).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of higher schedular evaluations for the Veteran's service-
connected right knee and left knee disabilities for the 
entire appeal period.

TDIU

Total disability will be considered to exist when any 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and a combined rating of 70 
percent or higher.  38 C.F.R. § 4.16(a).  Veterans unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the Veteran is service-
connected for aphakia in the right eye, rated as 30 percent 
disabling; onychomycosis of the toenails in both feet, rated 
as 10 percent disabling; degenerative arthritis of both 
knees, rated as 10 percent disabling in each knee; and laxity 
of both knees, rated as 10 percent disabling of each knee.  
The combined disability rating is 60 percent.  Thus, his 
service-connected disabilities do not meet the criteria for a 
TDIU, namely that a veteran must have one service-connected 
disability rated at 60 percent or higher or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and a combined rating of 70 percent or 
higher.  Even if the Veteran's knee disabilities are combined 
into one disability, he would still only be rated at a 30 
percent combined disability rating for his knee disabilities 
and at a 60 percent overall disability rating.  See 38 C.F.R. 
§ 4.16(a).  As such, the criteria for a total rating under 
the provisions of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether 
there are circumstances in the veteran's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Veteran asserts that his service-connected left and right 
knee disabilities make it so he can longer maintain gainful 
employment.  He further contends that his employment as a 
cabinetmaker and carpenter is affected by his disabilities, 
slowing him down, and causing him to gradually lose customers 
to carpenters who can complete the work in a more timely 
fashion.  

The evidence of record, however, does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, as 
required for a total disability rating.  The Board notes that 
the record shows that the Veteran is self-employed.  Although 
his tax returns indicate that his income is less than 
substantial, the September 2005 compensation and pension 
examiner diagnosed the Veteran with severe degenerative join 
disease of both knees with only moderate functional 
limitation due primarily to pain with weight bearing 
activity.  The examiner further opined that the Veteran is 
capable of gainful employment commensurate with his 
education/training and within his functional limitations.  
Finally, nothing in the Veteran's counseling and 
rehabilitation evaluation folder indicates that he is unable 
to secure or follow a substantially gainful occupation.    

The evidence does not show that the Veteran is entitled to a 
higher rating for any of his service-connected disabilities.  
Thus, the Veteran does not meet the schedular criteria for a 
total disability rating.  The Board further finds that the 
evidence of record does not otherwise indicate that the 
Veteran is unable to secure or follow a substantially gainful 
occupation.  Therefore, the Board concludes that the Veteran 
is not entitled to a total disability rating based on 
individual unemployability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim for a TDIU.  Under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected laxity of the right knee is 
denied.  

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected laxity of the left knee is 
denied.  

3.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative arthritis of the right knee is 
denied.

4.  Entitlement to an evaluation higher than 10 percent for 
service-connected degenerative arthritis of the left knee is 
denied.  

5.  Entitlement to TDIU is denied.




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


